                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         INGRID & ISABEL, LLC,
                                   6                                                      Case No. 18-cv-01856-HSG
                                                       Plaintiff,
                                   7                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE'S REPORT AND
                                   8                                                      RECOMMENDATION REGARDING
                                         BENTIBO, et al.,                                 MOTION FOR DEFAULT JUDGMENT
                                   9
                                                       Defendants.                        Re: Dkt. Nos. 50, 46
                                  10

                                  11          The Court has reviewed Magistrate Judge Spero's Report and Recommendation Re Motion

                                  12   for Default Judgment. The time for objections has passed and none were filed. The Court finds
Northern District of California
 United States District Court




                                  13   the Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  14          IT IS HEREBY ORDERED that the Motion for Default Judgment is GRANTED. The

                                  15   Clerk shall enter judgment in accordance with the Report and Recommendation and close the file.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 18, 2019

                                  18
                                  19                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
